                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


APRIL ADKINS, et al.,

      Plaintiffs,

v.                                              CASE NO. 5:18cv271-MCR-MJF

LOUIS S. ROBERTS, III, et al.,

      Defendants.
                                           /

                                       ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated April 23, 2021. ECF No. 158. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
      2.    The Defendant’s “Motion for Sanctions Pursuant to Rule 11, Federal

Rules of Civil Procedure,” ECF No. 153, is DENIED without prejudice.

      DONE AND ORDERED this 27th day of May 2021.




                                     s/   M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE
